Citation Nr: 0204938	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  00-16 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an effective date earlier than November 
18, 1999 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

2.  Entitlement to specially adapted housing.   


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from November 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The veteran testified before the undersigned Member at a 
March 2002 hearing in Washington, DC, a transcript of which 
is associated with the claims folder.  The Board construes 
additional written statements during the hearing as an 
informal claim for entitlement to assistance in the purchase 
of an automobile or other conveyance.  Because the RO has not 
had the opportunity to develop and adjudicate this newly 
raised claim, the matter is referred to the RO for the 
appropriate action.     


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO received the veteran's informal claim for 
entitlement to TDIU on November 18, 1999, and his formal TDIU 
claim later that same month.  

3.  Comments in the September 9, 1998 VA examination to the 
effect that the veteran was, and would continue to be, 
unemployable, constitute an earlier informal claim.  

4.  Entitlement to TDIU is not factually ascertainable within 
the one-year period prior to September 9, 1998.     

5.  The veteran has one service-connected disability, right 
total knee arthroplasty, evaluated as 60 percent disabling.  
He also receives compensation for left ankle limitation of 
motion, evaluated as 20 percent disabling, and left great toe 
osteoarthritis, evaluated as 10 percent disabling, both of 
which were awarded pursuant to 38 U.S.C.A. § 1151. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 9, 1998 
for the award of TDIU have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.1(p), 3.155, 3.400 (2001).  

2.  The criteria for entitlement to specially adapted housing 
are not met.  38 U.S.C.A. §§ 2101, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.809 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of 
ratings decisions dated in April 2000, the May 2000 statement 
of the case, and the April 2001 supplemental statement of the 
case, the RO provided the veteran with the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate his claims.  In addition, by letter dated in 
March 2001, the RO notified the veteran of the enactment of 
the VCAA, explained VA's duty to assist with obtaining 
records, and asked the veteran to identify any additional 
evidence that supported his claim.  In his March 2001 
response, the veteran indicated there were no relevant 
outstanding private records.  

With respect to the duty to assist, the Board emphasizes that 
the issues currently on appeal are primarily legal in nature.  
As such, medical records or examinations concerning 
disability status are generally not relevant.  In any event, 
the Board notes that the record contains multiple VA 
examinations reports and VA treatment records.  The veteran 
has also submitted statement from his private physician.  The 
Board is therefore satisfied that the duty to assist the 
veteran has been met.  Finally, the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Analysis

Earlier Effective Date for TDIU

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2001).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).   If an informal claim 
is filed before a formal claim is received, the RO will 
provide the veteran with a formal claim.  If the formal claim 
is received within one year from the date the RO provided it 
to the veteran, it is considered filed as of the date of 
receipt of the informal claim. Id.  

In addition, under certain circumstances, once a formal claim 
for compensation has been allowed, receipt of certain medical 
evidence will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157(b).  Specifically, the date of a 
VA outpatient or hospital examination will be accepted as the 
date of receipt of a claim, if the reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).     

A total rating disability rating for compensation purposes 
may be assigned on the basis of individual unemployability: 
that is, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  
38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating that age 
may not be a factor in evaluating service-connected 
disability or unemployability); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

In addition, if a veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), an 
extra-schedular rating is for consideration where the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 
4 Vet. App. 225 (1993).  Thus, the Board evaluates whether 
there are circumstances in the veteran's case, apart from any 
non-service connected conditions and advancing age, which 
would justify a total rating based on unemployability.  Van 
Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. 
App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The record reveals that the veteran's service-connected right 
knee disability is evaluated as 10 percent disabling from 
October 1946, 20 percent disabling from January 1989, 30 
percent disabling from September 1994, 100 percent disabling 
from January 1995, and 60 percent disabling from April 1996.  
Compensation under 38 U.S.C.A. § 1151 for osteoarthritis of 
the left great toe was established by rating decision dated 
in September 1997; a 10 percent disability rating was awarded 
effective from September 1990 in a June 1998 rating decision.  
Similarly, 38 U.S.C.A. § 1151 compensation was established 
for additional left ankle disability by way of a July 1998 
Board decision.  The RO established a 20 percent disability 
rating, also effective from September 1990, in a December 
1998 action.  

The RO received the veteran's informal claim seeking 
"unemployability" on November 18, 1999.  It sent him a VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, and received the 
completed claim later that same month.  Although review of 
the claims folder prior to receipt of the informal TDIU claim 
on November 18, 1999 reveals numerous claims for increases 
and compensation for periods of convalescence related to the 
veteran's disabilities, none of these claims constitutes a 
formal or informal written communication from the veteran or 
his then-representative that expresses entitlement or belief 
in entitlement to a total disability rating or an intent to 
apply for TDIU.  38 C.F.R. §§ 3.1(p), 3.155(a).  

However, the report of VA examination on September 9, 1998 
includes the examiner's opinion that the veteran was 
currently, and would remain, unemployable.  The examination 
was for evaluation of the left ankle disability, for which 
the Board had already established entitlement to 38 U.S.C.A. 
§ 1151 compensation but which the RO had not yet awarded a 
specific disability rating.  Because entitlement to 
compensation was already established, the Board finds that 
this statement in the September 9, 1998 VA examination is 
sufficient to constitute an informal claim for TDIU.  
38 C.F.R. § 3.157(b)(1).  

The Board acknowledges that the RO did not receive a formal 
TDIU claim within one year of the date of the examination.  
However, there is no indication that the RO ever provided a 
form to the veteran, as required by VA regulation.  38 C.F.R. 
§ 3.155(a).  When a claimant submits an informal claim for VA 
benefits and VA does not respond by forwarding an application 
form to the claimant, the date of the informal claim is 
accepted, as a matter of law, as the date of claim for 
purposes of determining an effective date.  Westberry v. 
West, 12 Vet. App. 510, 512 (1999) (citations omitted), aff'd 
sub nom. Westberry v. Principi, 255 F.3d 1377 (Fed. Cir. 
2001).  Therefore, the claim for TDIU is considered filed on 
September 9, 1998.  Accordingly, pursuant to VA regulation, 
the effective date for the award of TDIU may be up to one 
year prior to September 9, 1998, if entitlement to the 
increase is factually ascertainable within that time.  

Careful review of the record fails to reveal any evidence or 
allegation of unemployability in the one-year period before 
September 9, 1998.  Although private and VA medical records 
demonstrate significant disability, there is no reference to 
the ability to secure or maintain a substantially gainful 
occupation.  Therefore, entitlement to TDIU is not factually 
ascertainable within the applicable time period.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).     

The Board acknowledges the veteran's argument that he has not 
worked since December 1988, following the incident at the VA 
medical facility in which he incurred additional left ankle 
and left great toe disability, such that he is entitled to 
total disability from that date.  The Board also acknowledges 
that, effective from April 1996, the veteran's combined 
disability rating is 80 percent, which meets the threshold 
percentage criteria for TDIU set forth in 38 C.F.R. § 
4.16(a).  However, review of the claims folder reveals no 
evidence or allegation of unemployability until the reference 
from the VA examiner in September 1998.  In the absence of 
receipt of communication or evidence that could constitute an 
earlier informal claim, there is no basis for establishing an 
effective date earlier than September 9, 1998 for the award 
of TDIU. 

In conclusion, resolving doubt in the veteran's favor, the 
Board finds that the evidence supports an effective date no 
earlier than September 9, 1998 for the award of TDIU.  
38 U.S.C.A. §§ 5107(b), 5110(a); 38 C.F.R. §§ 3.155(a), 
3.157(b), 3.400. 


Specially Adapted Housing

VA may assist a veteran who is entitled to compensation under 
38 U.S.C.A. ch. 11 in acquiring a suitable housing unit with 
special fixtures or movable facilities made necessary by the 
nature of the veteran's disability, and necessary land 
therefor.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The 
compensation must be for permanent and total service-
connected disability due to: (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or (2) blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity; or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or (4) the loss or loss of 
use of one lower extremity together with the loss of loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 
3.809(b).      
  
In this case, the veteran argues that that he qualifies for 
specially adapted housing assistance under 38 U.S.C.A. § 
2101(a) because he has loss of use of both lower extremities 
such that locomotion is precluded without assistance of canes 
or a wheelchair.  

The record reveals that the veteran has one service-connected 
disability, right total knee arthroplasty, evaluated as 60 
percent disabling.  He also receives compensation for left 
ankle limitation of motion, evaluated as 20 percent 
disabling, and left great toe osteoarthritis, evaluated as 10 
percent disabling, both pursuant to 38 U.S.C.A. § 1151.  
However, the Board emphasizes that 38 U.S.C.A. § 2101(a) 
requires specified types of permanent and total service-
connected disability for eligibility for VA housing 
assistance.  In this case, only the veteran's right knee 
disability is service-connected.  The disabilities of the of 
the left ankle and left great toe are only compensated 
pursuant to 38 U.S.C.A. § 1151 and therefore cannot be 
considered in determining entitlement to assistance under 
38 U.S.C.A. § 2101(a).  See generally VAOPGCPREC 24-97 (a 
veteran with a disability that resulted from VA 
hospitalization or medical or surgical treatment who has been 
determined eligible for compensation "as if" such injury 
were service connected pursuant to 
38 U.S.C.A. § 1151 is not eligible for a special housing 
adaptation grant as a result of the disability caused by VA 
medical care); 38 U.S.C.A. § 7104(c) (Board is bound in its 
decisions by the precedent opinions of VA's chief legal 
officer).   

Therefore, the Board finds that the legal criteria for 
entitlement to specially adapted housing or special home 
adaptation grant are not met.  Accordingly, the veteran's 
claim must be denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement); accord Luallen v. Brown, 8 Vet. 
App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), 
appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an effective date of September 9, 1998 for 
the award of TDIU is granted.     

Specially adapted housing or special home adaptation grant is 
denied.  




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

